Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  change “a first inclined plane and a second inclined surface” to “a first inclined plane and a second inclined plane”.  Appropriate correction is required.
Applicant is advised that should claim 12 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 12, 16, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3, 5, and 21 recite an element spatially corresponding to another element. The specification doesn’t describe what “spatially corresponding” mean. One of ordinary skill in the art would understand two elements being spatially corresponding when they occupy the same space and completely coincide. However, in the claims the elements that are recited to spatially correspond to each other cannot occupy the same space and completely coincide. For example, claim 1 recites that the impeller, a 3-D object, spatially corresponds to the inlet, which is a 2-D element and away from the impeller. Hence, the metes and bounds of the claims are indefinite and unclear.
Claims 12, 16, 20, and 21 recite a connection line from the first outlet close to the second outlet is located through an inner lateral wall of the housing. Firstly, it is not clear from what point on the first outlet the connection line starts. Note that the outlet in a two dimensional area. Secondly, it is not clear where the first outlet close to the second outlet is. Thirdly, it is not clear what wall the inner lateral wall. Fourthly, the exact starting point and end point of the connection line are unclear. The claims further recite a flow channel region in the housing without specifying what flow channel region. The claims further recite a low-pressure flow channel region and a high-pressure flow channel region, without specifying the exact boundaries of the regions. The claims further recite a projection area of the high and low pressure regions without specifying a projection unto what plane or surface. 
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 2, 4, and 6-11 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, and 10-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (US 2019/0184868), referred to hereafter as Kim.
With regard to claim 1, Kim discloses a double-outlet blower comprising: an upper case comprising an inlet (Fig. 1, 2A, 2B); a lower case, assembled with the upper case to form a housing having an accommodation space (Fig. 2A, 2B, 3A), and form a first outlet and a second outlet (outlets 6 and 9), wherein the first outlet and the second outlet are in fluid communication with the inlet through the accommodation space (Fig. 3B), wherein the first outlet and the second outlet are disposed on a lateral periphery of the housing and face two opposite directions (Fig. 1), respectively, wherein an opening cross-sectional area of the first outlet is less than that of the second outlet (Fig. 6, [0062]-[0066], [0070]. Also see [0016], [0017], [0049], and [0050] with regard to different inclined angles); and an impeller (3) accommodated within the accommodation space of the housing, spatially corresponding to the inlet (Fig. 1), and rotated around a rotation axis, wherein an airflow is inhaled through the inlet and transported to the first outlet and the second outlet, respectively (Fig. 5).

With regard to claim 2, Kim further discloses that the upper case comprises a plurality of ribs and a connecting ring, the connecting ring is located in the inlet, and the plurality of ribs are extended inwardly from an outer periphery of the inlet and connected to a center of the inlet through the connecting ring (Fig. 1, 3A).

With regard to claim 5, Kim further discloses that the lower case comprises a bottom plane, a first inclined plane and a second inclined surface, the bottom plane spatially corresponds to the inlet, the first inclined plane is extended from the bottom plane to the first outlet, and the second inclined plane is extended from the bottom plane to the second outlet, wherein a slope of the first inclined plane is different from a slope of the second inclined plane ([0049], [0050]. Note that the claim doesn’t specify the direction of the slope and inclination).

With regard to claim 6, Kim further discloses that the slope of the first inclined plane is greater than that of the second inclined plane ([0049], [0050]).

With regard to claim 10, Kim further discloses that a channel length formed from the inlet to the first outlet is longer than a channel length formed from the inlet to the second outlet (Fig. 6, [0062]-[0066], [0070], by virtue of inclined surfaces with different radii having different lengths, the channel lengths are at least partly different in some areas. Compare 7-1, 7-2, and 7-3 in Fig. 6 and note that those configurations can be applied to either of outlets based on [0056]).

With regard to claim 11, Kim further discloses that while a cross section of the housing is defined by the rotation axis, two cross-sectional heights are formed and correspond to the first outlet and the second outlet, respectively, wherein the cross-sectional height corresponding to the first outlet is smaller than the cross-sectional height corresponding to the second outlet (Fig. 6, [0062]-[0066], [0070]).

With regard to claim 12, Kim further discloses that while a connection line from the first outlet close to the second outlet is located through an inner lateral wall of the housing, a flow channel region in the housing is divided into a low-pressure flow channel region and a high-pressure flow channel region, wherein the high-pressure flow channel region corresponds to the second outlet, and a projection area of the high-pressure flow channel region is greater than that of the low-pressure flow channel region (Fig. 6, [0062]-[0066], [0070], and [0049], [0050]).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 12 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II.  The recitations of claim a low-pressure flow channel region and a high-pressure flow channel region attempt to define the invention by what it does rather than what it is because the claim implies that the low-pressure flow channel region increases the pressure less than the high-pressure flow channel region without reciting any further element that performs this function, implying that this function is performed by virtue of the structure of the blower as recited in the claim. Kim discloses all of the claim elements of the current invention and hence is capable of performing the recited functions including creating a low-pressure flow channel region and a high-pressure flow channel region, wherein the high-pressure flow channel region corresponds to the second outlet, and a projection area of the high-pressure flow channel region is greater than that of the low-pressure flow channel region.

With regard to claim 13, Kim discloses a double-outlet blower comprising: an upper case comprising an inlet (Fig. 1, 2A, 2B); a lower case, assembled with the upper case to form a housing, and form a first outlet and a second outlet in fluid communication with the inlet (outlets 6 and 9), wherein the first outlet and the second outlet are disposed on a lateral periphery of the housing and face two opposite directions, respectively (Fig. 1), wherein a channel length formed from the inlet to the first outlet is longer than a channel length formed from the inlet to the second outlet (Fig. 6, [0062]-[0066], [0070], by virtue of inclined surfaces with different radii having different lengths, the channel lengths are at least partly different in some areas. Compare 7-1, 7-2, and 7-3 in Fig. 6 and note that those configurations can be applied to either of outlets based on [0056]); and an impeller (3) accommodated within the housing and rotated around a rotation axis, so that an airflow is inhaled through the inlet and transported to the first outlet and the second outlet, respectively (Fig. 5).

With regard to claim 14, Kim further discloses that an opening cross-sectional area of the first outlet is less than that of the second outlet (Fig. 6, [0062]-[0066], [0070]).

With regard to claim 15, Kim further discloses that while a cross section of the housing is defined by the rotation axis, two cross-sectional heights are formed and correspond to the first outlet and the second outlet, respectively, wherein the cross-sectional height corresponding to the first outlet is smaller than that corresponding to the second outlet (Fig. 6, [0062]-[0066], [0070]).

With regard to claim 16, Kim further discloses that while a connected line from the first outlet close to the second outlet is located through an inner lateral wall of the housing, a flow channel region in the housing is divided into a low-pressure flow channel region and a high-pressure flow channel region, wherein the high-pressure flow channel region corresponds to the second outlet, and a projection area of the high-pressure flow channel region is greater than that of the low-pressure flow channel region. (Fig. 6, [0062]-[0066], [0070], and [0049], [0050]).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 16 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II.  The recitations of claim a low-pressure flow channel region and a high-pressure flow channel region attempt to define the invention by what it does rather than what it is because the claim implies that the low-pressure flow channel region increases the pressure less than the high-pressure flow channel region without reciting any further element that performs this function, implying that this function is performed by virtue of the structure of the blower as recited in the claim. Kim discloses all of the claim elements of the current invention and hence is capable of performing the recited functions including creating a low-pressure flow channel region and a high-pressure flow channel region, wherein the high-pressure flow channel region corresponds to the second outlet, and a projection area of the high-pressure flow channel region is greater than that of the low-pressure flow channel region.

With regard to claim 17, Kim discloses a double-outlet blower comprising: an upper case comprising an inlet (Fig. 1, 2A, 2B); a lower case, assembled with the upper case to form a housing, a first outlet and a second outlet (6 and 9), wherein the first outlet and the second outlet are in fluid communication with the inlet (Fig. 3B), and wherein the first outlet and the second outlet are disposed on a lateral periphery of the housing and face two opposite directions, respectively (Fig. 1); and an impeller (3) accommodated within the housing and rotated around a rotation axis, so that an airflow is inhaled through the inlet and transported to the first outlet and the second outlet, respectively (Fig. 5); wherein while a cross section of the housing is defined by the rotation axis, two cross-sectional heights are formed and correspond to the first outlet and the second outlet, respectively, wherein the cross-sectional height corresponding to the first outlet is smaller than that corresponding to the second outlet (Fig. 6, [0062]-[0066], [0070]).

With regard to claim 18, Kim further discloses that an opening cross-sectional area of the first outlet is less than that of the second outlet (Fig. 6, [0062]-[0066], [0070]).

With regard to claim 19, Kim further discloses that a channel length formed from the inlet to the first outlet is longer than that formed from the inlet to the second outlet (Fig. 6, [0062]-[0066], [0070], by virtue of inclined surfaces with different radii having different lengths, the channel lengths are at least partly different in some areas. Compare 7-1, 7-2, and 7-3 in Fig. 6 and note that those configurations can be applied to either of outlets based on [0056]).

With regard to claim 20, Kim further discloses that while a line is connected between an inner wall of the housing located nearby the first outlet and an inner wall of the housing located nearby the second outlet, a flow channel region in the housing is divided into a low-pressure flow channel region and a high-pressure flow channel region by the line, wherein the high-pressure flow channel region corresponds to the second outlet and the low-pressure flow channel region corresponds to the first outlet, and wherein a projection area of the high-pressure flow channel region is greater than that of the low-pressure flow channel region. (Fig. 6, [0062]-[0066], [0070], and [0049], [0050]).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 20 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II.  The recitations of claim a low-pressure flow channel region and a high-pressure flow channel region attempt to define the invention by what it does rather than what it is because the claim implies that the low-pressure flow channel region increases the pressure less than the high-pressure flow channel region without reciting any further element that performs this function, implying that this function is performed by virtue of the structure of the blower as recited in the claim. Kim discloses all of the claim elements of the current invention and hence is capable of performing the recited functions including creating a low-pressure flow channel region and a high-pressure flow channel region, wherein the high-pressure flow channel region corresponds to the second outlet, and a projection area of the high-pressure flow channel region is greater than that of the low-pressure flow channel region.

With regard to claim 21, Kim discloses a double-outlet blower comprising: an upper case comprising an inlet (Fig. 1, 2A, 2B); a lower case, assembled with the upper case to form a housing, and form an accommodation space (Fig. 1, 2A, 2B), a first outlet and a second outlet (6 and 9), wherein the first outlet and the second outlet are in fluid communication with the inlet through the accommodation space (Fig. 5), wherein the first outlet and the second outlet are disposed on a lateral periphery of the housing and face two opposite directions, respectively (Fig. 1), wherein while a connection line from the first outlet close to the second outlet is located through an inner lateral wall of the housing, a flow channel region in the housing is divided into a low-pressure flow channel region and a high-pressure flow channel region, wherein the high-pressure flow channel region corresponds to the second outlet, and a projection area of the high-pressure flow channel region is greater than a projection area of the low-pressure flow channel region (Fig. 6, [0062]-[0066], [0070], and [0049], [0050]); and an impeller (3) accommodated within the accommodation space, spatially corresponding to the inlet, and rotated around a rotation axis, wherein an airflow is inhaled through the inlet and transported to the first outlet and the second outlet, respectively (Fig. 5).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 21 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II.  The recitations of claim a low-pressure flow channel region and a high-pressure flow channel region attempt to define the invention by what it does rather than what it is because the claim implies that the low-pressure flow channel region increases the pressure less than the high-pressure flow channel region without reciting any further element that performs this function, implying that this function is performed by virtue of the structure of the blower as recited in the claim. Kim discloses all of the claim elements of the current invention and hence is capable of performing the recited functions including creating a low-pressure flow channel region and a high-pressure flow channel region, wherein the high-pressure flow channel region corresponds to the second outlet, and a projection area of the high-pressure flow channel region is greater than that of the low-pressure flow channel region.
--------------------------------------------------------------------------------------------------------------------
Claims 1, 4-6, 10, 12-14, 16, and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Horng et al. (US 2011/0110774), referred to hereafter as Horng.
With regard to claim 1, Horng discloses a double-outlet blower comprising: an upper case comprising an inlet (141, Fig. 4); a lower case, assembled with the upper case to form a housing having an accommodation space (Fig. 4), and form a first outlet and a second outlet (Fig. 4-8, for example see 13 and 32 in Fig. 4-8), wherein the first outlet and the second outlet are in fluid communication with the inlet through the accommodation space (Fig. 4-8), wherein the first outlet and the second outlet are disposed on a lateral periphery of the housing and face two opposite directions (Fig. 8), respectively, wherein an opening cross-sectional area of the first outlet is less than that of the second outlet (Fig. 4-8, for example see different cross-sectional areas of 13 and 32 in Fig. 4-8); and an impeller (2) accommodated within the accommodation space of the housing, spatially corresponding to the inlet, and rotated around a rotation axis, wherein an airflow is inhaled through the inlet and transported to the first outlet and the second outlet, respectively (Fig. 4-8).

With regard to claim 4, Horng further discloses that the lower case comprises a plurality of attachment portions, and each of the plurality of attachment portions comprises a screw hole (Fig. 4, see the screw holes on the attachment portion, which is already attached. Note that an attachment portion can be part of the element because there is no requirement for them to be separate elements).

With regard to claim 5, Horng further discloses that the lower case comprises a bottom plane, a first inclined plane and a second inclined surface, the bottom plane spatially corresponds to the inlet, the first inclined plane is extended from the bottom plane to the first outlet, and the second inclined plane is extended from the bottom plane to the second outlet, wherein a slope of the first inclined plane is different from a slope of the second inclined plane (See 1 in Fig. 4 and note that the lower case includes the outer walls and since the claim doesn’t specify in which direction the slopes and inclinations are, the slopes on the outer walls read on the claim, hence the lower case can be divided into three planes where a slope of the first inclined plane is different from a slope of the second inclined plane. Also note the 112(b) rejection above with regard to the indefiniteness of spatial corresponding and hence the indefiniteness of the first plane).

With regard to claim 6, Horng further discloses that the slope of the first inclined plane is greater than that of the second inclined plane (Fig. 4-8).

With regard to claim 10, Horng further discloses that a channel length formed from the inlet to the first outlet is longer than a channel length formed from the inlet to the second outlet (Fig. 4-8).

With regard to claim 12, Horng further discloses that while a connection line from the first outlet close to the second outlet is located through an inner lateral wall of the housing, a flow channel region in the housing is divided into a low-pressure flow channel region and a high-pressure flow channel region, wherein the high-pressure flow channel region corresponds to the second outlet, and a projection area of the high-pressure flow channel region is greater than that of the low-pressure flow channel region ([0027], [0028], [0030], [0031]).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 12 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II.  The recitations of claim a low-pressure flow channel region and a high-pressure flow channel region attempt to define the invention by what it does rather than what it is because the claim implies that the low-pressure flow channel region increases the pressure less than the high-pressure flow channel region without reciting any further element that performs this function, implying that this function is performed by virtue of the structure of the blower as recited in the claim. Horng discloses all of the claim elements of the current invention and hence is capable of performing the recited functions including creating a low-pressure flow channel region and a high-pressure flow channel region, wherein the high-pressure flow channel region corresponds to the second outlet, and a projection area of the high-pressure flow channel region is greater than that of the low-pressure flow channel region.

With regard to claim 13, Horng discloses a double-outlet blower comprising: an upper case comprising an inlet (141, Fig. 4); a lower case, assembled with the upper case to form a housing (Fig. 4), and form a first outlet and a second outlet in fluid communication with the inlet (Fig. 4-8, for example see 13 and 32 in Fig. 4-8), wherein the first outlet and the second outlet are disposed on a lateral periphery of the housing and face two opposite directions, respectively (Fig. 8), wherein a channel length formed from the inlet to the first outlet is longer than a channel length formed from the inlet to the second outlet (Fig. 4-8); and an impeller (2) accommodated within the housing and rotated around a rotation axis, so that an airflow is inhaled through the inlet and transported to the first outlet and the second outlet, respectively (Fig. 4-8).

With regard to claim 14, Horng further discloses that an opening cross-sectional area of the first outlet is less than that of the second outlet (Fig. 4-8).

With regard to claim 16, Horng further discloses that while a connected line from the first outlet close to the second outlet is located through an inner lateral wall of the housing, a flow channel region in the housing is divided into a low-pressure flow channel region and a high-pressure flow channel region, wherein the high-pressure flow channel region corresponds to the second outlet, and a projection area of the high-pressure flow channel region is greater than that of the low-pressure flow channel region ([0027], [0028], [0030], [0031]).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 16 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II.  The recitations of claim a low-pressure flow channel region and a high-pressure flow channel region attempt to define the invention by what it does rather than what it is because the claim implies that the low-pressure flow channel region increases the pressure less than the high-pressure flow channel region without reciting any further element that performs this function, implying that this function is performed by virtue of the structure of the blower as recited in the claim. Horng discloses all of the claim elements of the current invention and hence is capable of performing the recited functions including creating a low-pressure flow channel region and a high-pressure flow channel region, wherein the high-pressure flow channel region corresponds to the second outlet, and a projection area of the high-pressure flow channel region is greater than that of the low-pressure flow channel region.

With regard to claim 21, Horng discloses a double-outlet blower comprising: an upper case comprising an inlet (141, Fig. 4); a lower case, assembled with the upper case to form a housing, and form an accommodation space, a first outlet and a second outlet (Fig. 4-8, for example see 13 and 32 in Fig. 4-8), wherein the first outlet and the second outlet are in fluid communication with the inlet through the accommodation space, wherein the first outlet and the second outlet are disposed on a lateral periphery of the housing and face two opposite directions, respectively (Fig. 8), wherein while a connection line from the first outlet close to the second outlet is located through an inner lateral wall of the housing, a flow channel region in the housing is divided into a low-pressure flow channel region and a high-pressure flow channel region, wherein the high-pressure flow channel region corresponds to the second outlet, and a projection area of the high-pressure flow channel region is greater than a projection area of the low-pressure flow channel region; and an impeller accommodated within the accommodation space, spatially corresponding to the inlet, and rotated around a rotation axis, wherein an airflow is inhaled through the inlet and transported to the first outlet and the second outlet, respectively ([0027], [0028], [0030], [0031]).
It is noted that while features of an apparatus may be recited either structurally or functionally, claim 21 is directed to an apparatus and must be distinguished from the prior art in terms of structure rather than function. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP § 2114.II.  The recitations of claim a low-pressure flow channel region and a high-pressure flow channel region attempt to define the invention by what it does rather than what it is because the claim implies that the low-pressure flow channel region increases the pressure less than the high-pressure flow channel region without reciting any further element that performs this function, implying that this function is performed by virtue of the structure of the blower as recited in the claim. Horng discloses all of the claim elements of the current invention and hence is capable of performing the recited functions including creating a low-pressure flow channel region and a high-pressure flow channel region, wherein the high-pressure flow channel region corresponds to the second outlet, and a projection area of the high-pressure flow channel region is greater than that of the low-pressure flow channel region.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0184868), referred to hereafter as Kim in view of Lin (US 2018/0106259).
With regard to claim 3:
Kim discloses the double-outlet blower of claim 1, as set forth above, and further discloses that the upper and lower case can be produced as separate parts and assembled together, so that the upper case and the lower case are assembled to form the housing ([0044]).
Kim does not appear to explicitly disclose the coupling type recited in claim 3 that the upper case comprises a plurality of fasteners, the lower case comprises a plurality of protrusions, the plurality of fasteners spatially correspond to the plurality of protrusions, and each of the plurality of fasteners is buckled with the corresponding protrusion.
However, Lin, which is in the same field of endeavor of blowers, teaches a blower with an upper case and a lower case and teaches that the upper case comprises a plurality of fasteners, the lower case comprises a plurality of protrusions, the plurality of fasteners spatially correspond to the plurality of protrusions, and each of the plurality of fasteners is buckled with the corresponding protrusion (see 122, 1221, 114, and 1141 in Fig. 2, and [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to do a simple substitution of one known element for another to obtain predictable results and substitute the coupling of Kim with the buckle of Lin to obtain the predictable results of fastening the upper case to the lower case.
--------------------------------------------------------------------------------------------------------------------
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0184868), referred to hereafter as Kim in view of Tien et al. (US 2010/0025022), referred to hereafter as Tien.
With regard to claim 4:
Kim discloses the double-outlet blower of claim 1, as set forth above.
Kim does not appear to explicitly disclose that the lower case comprises a plurality of attachment portions, and each of the plurality of attachment portions comprises a screw hole.
However, Tien, which is in the same field of endeavor of blowers, teaches a blower with an upper case and a lower case and further teaches that the lower case comprises a plurality of attachment portions, and each of the plurality of attachment portions comprises a screw hole (in Fig. 1A, see the attachment portion to the right and under arrow 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine prior art elements according to known methods to yield predictable results and add the attachment portion of Tien to the blower of Kim to yield predictable results of fastening the blower to another object or fixing it to an assembly that it’s supposed to blow to and cool.
--------------------------------------------------------------------------------------------------------------------
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0184868), referred to hereafter as Kim in view of Lee et al. (US 2017/0002829), referred to hereafter as Lee.
With regard to claim 7:
Kim discloses the double-outlet blower of claim 1, as set forth above.
Kim does not appear to explicitly disclose that the upper case has an inclined plane corresponding to an outer periphery of the inlet and protruding toward an interior of the housing.
However, Lee, which is in the same field of endeavor of blowers, teaches a double-outlet blower with an inlet on the upper case (Fig. 1) and further teaches that the upper case has an inclined plane corresponding to an outer periphery of the inlet and protruding toward an interior of the housing (see 21b in Fig. 1, 3) in order to guide the fluid and reduce a vortex phenomenon which occurs at a corner part, hence the fluid introduced into the inlet may be smoothly introduced into the blower ([0039]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have the upper case with an inclined plane corresponding to an outer periphery of the inlet and protruding toward an interior of the housing in order to guide the fluid and reduce a vortex phenomenon which occurs at a corner part, hence the fluid introduced into the inlet may be smoothly introduced into the blower.

With regard to claim 8, the combination of Kim and Lee further discloses that the upper case comprises a first top plane, a second top plane and a third top plane, the first top plane is connected to the inclined plane, the second top plane is extended from the first top plane to the first outlet, and the third top plane is extended from the first top plane to the second outlet, wherein the first top plane, the second top plane and the third top plane have different horizontal heights, respectively (Based on [0049], [0050], and also see Fig. 6 and 7 and [0062]-[0066] and [0070], at least in some parts of the planes, the horizontal heights are different. Note that the claims have not defined what direction a horizontal direction is and note that horizontal depends on the direction of installation of the blower and not on the blower itself. Therefore, based on BRI, any dimension can be interpreted as horizontal height).

With regard to claim 9, the combination of Kim and Lee further discloses that the horizontal height of the first top plane is greater than that of the second top plane and less than that of the third top plane (Based on [0049], [0050], and also see Fig. 6 and 7 and [0062]-[0066] and [0070], at least in some parts of the planes, the horizontal height of the first top plane is greater than that of the second top plane and less than that of the third top plane. Note that the claims have not defined what direction a horizontal direction is and note that horizontal depends on the direction of installation of the blower and not on the blower itself. Therefore, based on BRI, any dimension can be interpreted as horizontal height).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar double-outlet blower such as US10539150, US8313284, US10247199, US8206099, US20070160462, US3950112, US20200208641, US8075257, and US20160369819.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745           

                                                                                                                                                                                  /RICHARD A EDGAR/Primary Examiner, Art Unit 3799